THOMAS K. GODFREY
Assistant U.S. Attorney
U.S. Attorney’s Office
James F. Battin U.S. Courthouse
2601 Second Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 657-6101
FAX: (406) 657-6989
Email: Thomas.Godfrey@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


 UNITED STATES OF AMERICA,                    CR 18-139-BLG-SPW

             Plaintiff,
                                              OFFER OF PROOF
      vs.

 FRANCISCO MORALES,

             Defendant.



      The United States, represented by Assistant U.S. Attorney Thomas K.

Godfrey, files the following offer of proof in anticipation of the change of plea

hearing set in this case on February 12, 2019.
                                          1
                                 THE CHARGES

      The defendant, Francisco Morales., is charged by indictment in Count I with

conspiracy to possess with intent to distribute methamphetamine, and in Count II

with possession with intent to distribute methamphetamine, in violation of 21

U.S.C. § 841(a)(1) and 846.

                              PLEA AGREEMENT

      There is a plea agreement in this case. Morales will plead guilty to Count II

of the indictment. The United States will move to dismiss Count I of the

indictment at sentencing, if the Court accepts the plea agreement. The United

States presented all formal plea offers to Morales in writing. The plea agreement

entered into by the parties and filed with the Court represents, in the government’s

view, the last and most favorable offer extended to the defendant. See Missouri v.

Frye, 566 U.S. 134 (2012).

                       ELEMENTS OF THE CHARGES

      In order for Morales to be found guilty of Count II, possession with intent to

distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1), the United

States must prove each of the following elements beyond a reasonable doubt:




                                          2
      First, the defendant knowingly possessed methamphetamine; and

      Second, the defendant possessed it with the intent to distribute it to another

person.

      Additionally, while not a formal element of the offense, the government

must prove beyond a reasonable doubt that the defendant possessed with the intent

to distribute at least 50 grams of actual methamphetamine or 500 grams of more of

a substance containing a detectable amount of methamphetamine.

                                   PENALTIES

      Count II of the indictment carries a mandatory minimum penalty of ten years

to life imprisonment, a $10,000,000 fine, at least five years of supervised release,

and a $100 special assessment.

                          ANTICIPATED EVIDENCE

      If this case were tried in United States District Court, the United States

would prove the following:

      The DEA and EMHIDTA were investigating Francisco Morales for

methamphetamine distribution in Billings, Montana. In October 2018, the DEA

intercepted two packages of methamphetamine in Texas that were being mailed

from Texas to the defendant in Billings. The total methamphetamine recovered

from the two packages was 2,013 grams of methamphetamine.




                                          3
      Investigators received information from DEA agents in McAllen, Texas, that

a phone call had been made to Morales. During the phone conversation Morales

discussed the shipment of the aforementioned two packages that were known to

contain methamphetamine. Morales asked about the packages and stated that he

had not received them yet. Morales confirmed that he had the tracking numbers,

and Morales stated that the last time he had checked the packages they were in

transition to their next location. Also sent by McAllen agents were text messages

to and from Morales about packages being sent, and payments made.

      A controlled delivery of the methamphetamine to Morale’s address in

Billings, Montana was conducted on October 29, 2018. Morales was not present

but was arrested shortly after. On October 30, 2018 Morales was interviewed by

the DEA. He stated that from March to October of 2018 he had received and

distributed multiple pounds of methamphetamine in the Billings area. He admitted

he was waiting for another delivery of methamphetamine when he was arrested.

      DATED this 8th day of February, 2019.

                                      KURT G. ALME
                                      United States Attorney


                                      /s/ Thomas K. Godfrey
                                      THOMAS K. GODFREY
                                      Assistant U.S. Attorney




                                        4
